Citation Nr: 0533580	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bone disorder, 
claimed as secondary to medication for a service-connected 
seizure disorder.

2.  Entitlement to service connection for a neurological 
disorder of the hands, claimed as secondary to medication for 
a service-connected seizure disorder.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to May 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision, which denied service 
connection for a bone disorder and a neurological disorder of 
the hands, claimed as secondary to medication for a service-
connected seizure disorder, and for a TDIU.  

In November 2004, the veteran submitted additional medical 
evidence in the form of private bone density study reports, 
which are relevant to one of the claims.  This evidence was 
not accompanied by an appropriate waiver of RO initial 
consideration of the evidence (see 38 C.F.R. § 19.37).  

In addition to the claims on appeal, the Board notes the 
following with regard to a claim for an increased rating for 
the seizure disorder  The veteran initiated an appeal in July 
2001 with regard to a May 2001 RO decision, which denied an 
increased rating for a seizure disorder.  The RO issued a 
statement of the case in October 2001.  Thereafter, and 
following a VA examination, the RO, in an October 2002 rating 
decision, continued the 20 percent rating for seizure 
disorder.  The RO also issued a supplemental statement of the 
case in October 2002, wherein it informed the veteran that he 
must file a substantive appeal (VA Form 9) or its equivalent 
within 60 days, or request an extension of the time limit, if 
he wished to complete his appeal for Board consideration.  
Following receipt of a medical statement in November 2002, 
the RO issued another supplemental statement of the case in 
January 2003, again informing the veteran that he must file a 
substantive appeal (VA Form 9) or its equivalent within 60 
days, or request an extension of the time limit, if he wished 
to complete his appeal for Board consideration.  In February 
2003, the veteran requested an extension of time to submit VA 
Form 9 regarding his "Supplemental Statement of the Case" 
dated in January 2003, in order to obtain a medical opinion 
from his physician.  The RO did not respond to the veteran's 
request.  However, the veteran did submit a VA Form 9, along 
with a medical statement from his physician, in March 2003, 
but only in relation to his claims for service connection and 
a TDIU (thereby perfecting his appeal as to those issues).  
The RO did not certify the increased rating issue to the 
Board in July 2004 (see VA Form 8), and the veteran's 
representative did not present argument on the issue in its 
November 2005 written presentation.  While the increased 
rating issue does not appear at this time to be in proper 
appellate status, the RO's attention is directed to the 
veteran's February 2003 request for an extension of the time 
limit to file his substantive appeal with regard to the 
increased rating issue.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's currently demonstrated bone disorder, 
diagnosed as osteopenia and osteoporosis, is shown to be the 
result of medication (Dilantin) for a service-connected 
seizure disorder.  

3.  There is no competent medical evidence to show that the 
veteran currently has a neurological disorder of the hands 
that is the result of medication (Dilantin) for a service-
connected seizure disorder.  




CONCLUSIONS OF LAW

1.  The veteran's bone disorder, diagnosed as osteopenia and 
osteoporosis, is proximately due to or the result of 
medication for a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).

2.  A neurological disorder of the hands is not proximately 
due to or the result of medication for a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO rating decision in October 2002 and, 
as explained herein below, strictly complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in June 2002, the RO 
advised the veteran of what was required to prevail on his 
claims for service connection, what specifically VA had done 
and would do to assist in the claims, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any additional evidence or information that he wanted it to 
try and obtain for him.  

Further, the veteran was provided with a copy of the rating 
decision dated in October 2002, setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decisions, the RO also 
informed the veteran of the reasons for its determinations 
and the evidence it had considered in its considerations.  
The general advisements were reiterated in the statement of 
the case issued in January 2003, as well as in the 
supplemental statements of the case issued in January 2004 
and April 2004.  The statement of the case also contained 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  Additionally, the statement of 
the case and supplemental statements of the case provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claims for service connection, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The veteran has not identified any medical 
treatment records for the RO to obtain on his behalf.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA examination in February 2002, 
specifically to evaluate the current nature and etiology of 
his claimed disabilities.  After the receipt of additional 
medical evidence from the veteran, the RO requested a follow-
up medical opinion from a VA doctor in May 2003.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  



II.  Merits of the Claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including osteomalacia and organic diseases 
of the nervous system, if manifest to a compensable degree 
within one year following separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In order to establish secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. 
§ 3.102.

A.  Bone Disorder

The veteran contends that Dilantin, which is the medication 
that he took for more than 40 years to control his service-
connected seizure disorder, has caused irreversible damage to 
his bones, specifically in his spine.  He states that he must 
now take medication to treat his bone deterioration.  In 
support of his claim, he has submitted numerous medical 
extracts pertaining to Dilantin, osteomalacia, osteopenia, 
and osteoporosis, as well as medical statements from his 
treating physician.  

"Osteomalacia" is a condition marked by softening of the 
bones (due to impaired mineralization, with excess 
accumulation of osteoid), with pain, tenderness, muscular 
weakness, anorexia, and loss of weight, resulting from 
deficiency of vitamin D and calcium.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28th ed., 1994).  
"Osteopenia" is reduced bone mass due to a decrease in the 
rate of osteoid synthesis to a level insufficient to 
compensate for normal bone lysis.  The term is also used to 
refer to any decrease in bone mass below the normal.  Id.  
"Osteoporosis" is reduction in the amount of bone mass, 
leading to fractures after minimal trauma.  Id.  

The medical extracts received from the veteran also indicate 
the following:  osteomalacia has been associated with 
phenytoin (Dilantin) therapy and is considered to be due to 
phenytoin's interference with vitamin D metabolism; 
osteopenia precedes osteoporosis and has risk factors that 
include low dietary intake of vitamin D and calcium; and risk 
factors for the development of osteoporosis include vitamin D 
deficiency and use of certain medications such as 
anticonvulsants.

The Board has considered the veteran's contentions as well as 
his medical history.  Despite some VA medical evidence to the 
contrary, the Board is persuaded that the veteran has a 
current bone disorder due to the medication for the service-
connected seizure disorder.  

The record contains conflicting medical opinions concerning 
the likely etiology of the veteran's current bone condition.  
At the time of a VA examination in February 2002, the 
diagnoses included osteoporosis or osteomalacia, possibly 
related to Dilantin and vitamin D absorption.  The veteran 
was referred to an endocrine consultation.  At the time of 
another VA examination in February 2002, the veteran 
complained of pain in his back, hips, elbows, and hands.  It 
was noted that up until five years previously the veteran had 
taken Dilantin for more than 40 years to treat his seizure 
disorder.  X-rays of the thoracic spine showed evidence of 
osteoporosis with compression changes in the lower thoracic 
vertebra.  X-rays of the lumbosacral spine were essentially 
normal with mild osteoporotic changes.  Although results of a 
bone mineralization density test were unavailable, the 
examiner opined that osteoporosis of the spine was not a 
result from the medications to control seizures.  The 
physician did not furnish any rationale.  A bone density 
study was subsequently conducted in May 2002, with the 
following indications:  the veteran did not have a family 
history of osteoporosis; a scan was performed on the hip, 
spine and forearm; and the result was osteoporosis.  

Statements of the veteran's treating physician, K.K., M.D., 
however, support the veteran's contentions.  In August 2001, 
the physician stated that the Dilantin the veteran took 
severely affected his bone density with the development of 
osteoporosis that has required treatment with daily 
medication.  In November 2002, the physician stated that the 
veteran's Dilantin was a major contributor to the development 
of his osteoporosis.  In February 2003, the physician 
reiterated his opinion and furnished medical documentation of 
the known side effects of Dilantin, specifically vitamin D 
deficiency and resultant osteomalacia and bone fractures.  

After receipt of additional medical evidence from the 
veteran, the VA examiner, who had previously examined the 
veteran, furnished a follow-up opinion in May 2004.  The 
examiner stated that there was a difference between 
osteomalacia and osteoporosis, stating albeit in a rather 
unclear manner that Dilantin caused vitamin D deficiency, 
which in turn caused calcium reabsorption problems, which 
produced osteomalacia.  The examiner then, without further 
explanation, stated that the condition of osteomalacia was 
different from osteoporosis.  However, the examiner concluded 
that it was as likely as not that there was a connection 
between Dilantin and osteoporosis.  

In February 2004, the veteran's private physician answered, 
number for number, questions posed by the RO in its January 
2004 supplemental statement of the case, to the following 
effect:  that the veteran had osteoporosis and osteomalacia; 
that his bone disease was first found in 1999 by bone 
mineralization density testing; that the disease was found in 
the femoral neck and radius and that severe osteopenia was 
also noted in the lumbar spine; and that Dilantin the veteran 
took for seizures was the most likely cause of his metabolic 
bone diseases of osteopenia and osteoporosis.

Additional private medical evidence in the form of a bone 
density study conducted in September 2004 shows that the 
veteran's lumbar spine was osteopenic and his femoral neck 
was osteoporotic.  

In the Board's opinion, the foregoing evidence convincingly 
shows that the veteran has a bone disorder that is the result 
of taking Dilantin for control of his service-connected 
seizure disorder.  What is not entirely clear from the record 
is the precise diagnosis or diagnoses for the condition.  
When referring to the veteran's bone disease, VA and private 
physicians' use of the nomenclature (i.e., osteomalacia, 
osteopenia, and osteoporosis) varies at times, and the terms 
describing the bone condition appear to be used 
interchangeably.  In any case, VA and private bone density 
studies show objectively both osteopenia and osteoporosis, 
which have been related medically to the veteran's long-time 
use of Dilantin.  

In addition, the record is somewhat unclear as to the 
particular bones affected by osteopenia and osteoporosis.  
Initially, the veteran claimed that his spine was affected by 
bone deterioration, and the RO adjudicated his claim in 
relation to spinal osteoporosis.  However, VA and private 
medical evidence associated with the file in connection with 
the claim demonstrates that, in addition to the thoracic and 
lumbar spine, the veteran's osteopenia and osteoporosis 
obviously affected other areas not specifically identified by 
the veteran at the time of his initial claim.  That is, there 
is objective medical evidence of metabolic bone disease in 
the hip (as shown by a VA bone density study), forearm (as 
shown by a VA bone density study), and femoral neck and 
radius (as shown by private evidence to include a bone 
density study).  Given that the evidence demonstrates a 
connection between the veteran's Dilantin use and his 
osteopenia and osteoporosis, from a medical standpoint it is 
reasonably supported that his bone disorder in these areas, 
in addition to the thoracic and lumbar spine, are related to 
the Dilantin use.  

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has a bone 
disorder, diagnosed as osteopenia and osteoporosis, due to 
medication for a service-incurred disease.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.310.  Thus, the veteran's claim of 
service connection for a bone disorder is granted.  

B.  Neurological Disorder of the Hands

In addition to his claim that Dilantin use, as discussed 
above, has resulted in a bone disorder, the veteran contends 
that the same medication has also resulted in a neurological 
disorder of the hands.  In support of this claim, he and his 
treating physician, K.K., M.D., have furnished medical 
extracts relevant to Dilantin and its adverse effects.  In 
particular in those extracts, the veteran has highlighted 
effects such as decreased coordination, joint pain, motor 
twitchings, and sensory peripheral polyneuropathy, which are 
related to the short- and long-term use of Dilantin.  

After a careful review of the record, however, the Board 
finds that there is no competent evidence showing that the 
veteran currently has a neurological disorder of the hands 
that is related to medication, such as Dilantin, for a 
service-incurred disease.  The medical evidence of record 
shows that at the time of a VA examination in February 2002, 
the veteran complained of aching, snapping, and swelling of 
the knuckles of both hands.  The examiner opined that there 
was no relationship between these symptoms and his 
medications.  The veteran was further examined in February 
2002, but the second VA examiner did not render an opinion 
relevant to neurological manifestations of Dilantin use in 
the veteran.  In February 2004, the veteran's private 
physician furnished a response to the question that was posed 
by the RO in its January 2004 supplemental statement of the 
case, namely whether a diagnosis had been made regarding the 
purported neurological impairment of the veteran's hands.  
The physician stated that he had no notes of any recent 
neurological problems.  

Thus, while the record contains evidence of a bone disorder 
and a medical nexus establishing a connection between the 
bone disorder and the veteran's Dilantin use for a service-
connected seizure disorder, the same cannot be said in 
relation to a neurological disorder of the hands and the 
Dilantin use.  The veteran has furnished medical extracts 
showing that Dilantin use may result in certain neurological 
impairments; however, he has not shown in his particular case 
that he has a neurological disorder of the hands and that 
such disorder is related to Dilantin use.  The claims file 
contains a VA medical opinion that addresses the veteran's 
neurological complaints, and such discounted a relationship 
between the hand complaints and medication use.  There is no 
medical opinion to the contrary in the file.  In short, there 
is no current objective medical evidence of a neurological 
disorder of the hands, and without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The veteran's own assertion that he has a neurological 
disorder of the hands due to medication for his service-
connected seizure disorder lacks probative value, because he 
is a lay person and not competent to offer an opinion as to 
such questions of medical diagnosis or causation as presented 
in this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  In short, the medical evidence is against the 
veteran's claim of service connection for a neurological 
disorder of the hands.  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran does not currently have a 
neurological disorder of the hands that is medically linked 
to medication for a service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a bone disorder, diagnosed as 
osteopenia and osteoporosis and claimed as secondary to 
medication for a service-connected seizure disorder, is 
granted.  

Service connection for a neurological disorder of the hands, 
claimed as secondary to medication for a service-connected 
seizure disorder, is denied.


REMAND

With regard to the issue of a TDIU, a preliminary review of 
the record on appeal shows that the RO has not apprised the 
veteran of the redefined obligations of the VA, as contained 
in the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  VCAA notice was furnished in June 2002, 
but the RO only addressed the veteran's claims of service 
connection.  Thus, on remand, the RO must ensure compliance 
with the notice provisions contained in the VCAA, to include 
sending any additional letters to the veteran, as deemed 
appropriate.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, as a result of the Board's decision herein 
above to grant service connection for a bone disorder, the 
case will be returned to the RO for the assignment of a 
disability rating.  Such determination by the RO will 
directly impact the TDIU claim.  Given the inextricably 
intertwined nature of the issues, the Board defers 
consideration of the TDIU claim until the RO has determined 
the proper rating for the veteran's bone disorder.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of a TDIU.  

2.  Upon completion of the foregoing, and 
after the proper rating for the veteran's 
bone disorder has been assigned, the RO 
should undertake any other development 
deemed essential (a VA examination, for 
example), and readjudicate the veteran's 
claim of entitlement to a TDIU, based on 
a review of the entire evidentiary 
record.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


